DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/20/2020 has been entered.
 
Status of Claims
Claims 1-9, and 11-20 are pending.
Claims 1, 11, and 16 have been amended.
This communication is in response to the communication filed 3/24/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al. US2012/0046965 in view of Balasubramanian et al. US2017/0154162 in further view of McNair et al. US2015/0193583.
As per claim 1, Ryan teaches 
one or more computer-readable storage devices having computer- executable instructions embodied thereon that, when executed, facilitate a method for assessing performance of a predictive model on a population of individuals, the method comprising
receiving medical information from a set of electronic medical records associated with the population of individuals having a common medical condition monitored using the predictive model; (Ryan fig. 3A-3B and associated paragraphs teaches receiving medical data, par. 38 teaches readmission risk prediction model may be selected and used to calculate a readmission risk score that represents the probability of readmission for the patient)
determining, from the medical information, a plurality of monitoring values computed using the predictive model, the plurality of monitoring values including at least a first monitoring value and a second monitoring value for each individual within the population; (Ryan fig. 3A-3B and associated paragraphs teaches receiving medical data and computing readmission risk score, par. 54 teaches updating the risk score, here an initial risk score may be the first monitoring value and the updated risk score may be the second monitoring value)
determining, from the medical information, a plurality of actions taken, each action taken within the plurality of actions taken being in response to the first monitoring value and being performed before computation of the second monitoring value for each individual…, wherein the recommended action is generated prior to the individual being discharged from a healthcare facility; (Ryan fig. 3A and associated paragraphs teaches determining recommended treatment based on risk scores, par. 39-40 teaches readmission risk may be used to modify a patient's care plan including recommending alternate therapies, performing additional studies, and/or extending the patient's length of stay, which occurs before the discharge of a patient)
determining a plurality of time periods (Ryan fig. 4 and associated paragraphs teaches various recordings of conditions at 12 hour time intervals)
associating each action taken for each individual with a trend in monitoring values…the trend being based on at least the first monitoring value and the second monitoring value for each individual; and (Ryan fig. 2-3B and associated paragraphs teaches receiving clinically relevant 
and indicating whether one or more time periods within the plurality of time periods is more likely than other time periods to improve  occurrence of the common medical condition within the population of individuals (Ryan par. 43, 56, 69 teaches logistic regression models may be built around patient readmissions within various given time periods, the models may demonstrate predictions of outcome and recommend treatments based on predictions, an example of discharging patients after downward trends of risk scores are established overtime, and a system may assign various levels to conditions to trigger actions and allow downstream processes to occur to reduce the risk of readmission, moreover, fig. 12A-13 and associated paragraphs illustrate methods where risks are identified based on when readmission occurred and scores taken)
adjusting the predictive model based on the generated assessment (Ryan fig. 2 and associated paragraphs teaches generating updated prediction models based on performance and clinically relevant data)
Ryan does not specifically teach the following limitations met by Balasubramanian,
generating an assessment of the predictive model based on the trend associated with the action taken for each individual and the amount of time, the assessment of the predictive model indicating at least whether occurrence of the common medical condition within the population of individuals improved with use of the predictive model (Balasubramanian fig. 1 and associated paragraphs, par. 50, 55-58 teaches trends and outcomes of procedures are recorded for future use and the system may learn from inconsistencies and trends, a risk assessment unit can be modified based on observed outcome of medical procedures and a comparison of the actual outcome, whether an adverse reaction occurred or not, with the predicted outcome, whether an adverse reaction was predicted or not, for each procedure).

The primary reference teaches risk assessments for patient readmission risks. The difference between the reference and the claimed subject matter is that the reference does not disclose assessments of the predictive model based on trend associations for improvements for each action and condition of individuals. Balasubramanian discloses the system records trends and outcomes of procedures for future use, learns from inconsistencies and trends, and modifies a risk assessment unit can be based on observed outcome of medical procedures and a comparison of the actual outcome, whether an adverse reaction occurred or not, with the predicted outcome, whether an adverse reaction was predicted or not, for each procedure. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself. 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to assess predictive models based on trend associations for improvements for each action and condition of individuals. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using patient data indicating adverse reactions to create a database of medical history for specific conditions and treatments may later be used to tweak predictive models to improve accuracy.
Ryan and Balasubramanian do not specifically teach the following limitations met by McNair, each action taken corresponding to a recommended action generated by the predictive model in response to the first monitoring value (McNair fig. 4D and associated paragraphs teaches a clinical recommendation for a second patient based on the first patient and change in first patient) and wherein each time period within the plurality of time periods is an amount of time between a time the recommended action is provided and the action being taken; associating each action taken for each individual with…the amount of time between the time the recommended action is provided and the action taken (McNair par. 6, 64-65 teaches associating new clinical variables with clinical conditions or events, time-related or near real time data associated with the time that the recommended treatment was determined, as well as an indication of whether the recommended treatment has been acted upon, time information associated with the time that the action was determined or executed, or may also specify how the action was determined or executed). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Ryan and Balasubramanian to determine the time period between action recommendations and taking the action as taught by McNair with the motivation to dynamically direct the care process for single and multi-conditions at key points in time to provide decision support using contextually intelligent aware components (McNair par. 5).
As per claim 2, Ryan, Balasubramanian, and McNair teach all the limitations of claim 1 and further teach wherein the plurality of actions taken includes one or more of the following: prescribing a drug, ordering a procedure or set of procedures, assigning a medical care coach, and an inaction (Ryan par. 39 teaches readmission risk may be used to modify a patient's care plan including recommending alternate therapies, performing additional studies, and/or extending the patient's length of stay).
As per claim 3, Ryan, Balasubramanian, and McNair teach all the limitations of claim 2 and further teach wherein the inaction comprises suppressing or disregarding a recommended action suggested by the predictive model (Ryan par. 99 teaches a clinician may initiate some or all components of the care plan, which means that a clinician may disregard certain treatment recommendations when implementing the care plan for patients).
As per claim 4, Ryan, Balasubramanian, and McNair teach all the limitations of claim 1 and further teach wherein each of the plurality of monitoring values indicate one of the following risk levels associated with the common medical condition: high risk, medium risk, and low risk (Ryan par. 51 
As per claim 5, Ryan, Balasubramanian, and McNair teach all the limitations of claim 4 and further teach wherein the trend in monitoring values for each individual is one of the following: a positive trend indicating a decrease in risk, a negative trend indicating an increase in risk, and a neutral trend indicating no change in risk (Ryan fig. 4 and associated paragraphs, par. 59 teaches an illustration of condition management where a patient readmission risk is graphed over time, here the graph shows increases and decreases over time, also monitoring risk trending can show improvements which may lead to no change in treatment recommendations, worsening of risk which may lead to a change in treatment recommendations, and no change in risk which may lead to an action or inaction for treatments).
As per claim 6, Ryan, Balasubramanian, and McNair teach all the limitations of claim 1 and further teach wherein the method further comprises determining a plurality of recommended actions, each recommended action being suggested by the predictive model in response to the first monitoring value for each individual (Ryan fig. 3A and associated paragraphs teaches determining recommended treatments based on risk scores, par. 46 teaches multiple conditions may lead to selecting multiple models to get a score and recommend treatments).
As per claim 11, Ryan, Balasubramanian, and McNair teach A computerized method for assessing performance of a predictive model on an individual: receiving medical information from a set of electronic medical records associated with the individual having a medical condition monitored using the predictive model; determining a plurality of monitoring values computed for the individual using the predictive model; determining a plurality of actions taken for the individual, wherein each action taken is triggered by at least one monitoring value within the plurality of monitoring values; determining, for each action taken, a trend in monitoring values based on a triggering monitoring value and a reactive monitoring value, wherein the triggering monitoring value triggered the action taken and the reactive monitoring value was computed after the action taken, each action taken corresponding to a recommended action by the predictive model in response to the first monitoring value, wherein the recommended action is generated prior to the individual being discharged from a healthcare facility; associating the action taken for each individual with the trend in monitoring values; determining a plurality of time periods, wherein each time period within the plurality of time periods is an amount of time between the triggering monitoring value being computed and the action being taken; and based on at least the trends in monitoring values and the amount of time, generating an assessment of the predictive model, wherein the assessment indicates whether occurrence of the medical condition for the individual improves with use of the predictive model and indicates whether one or more time periods within the plurality of time periods is more likely than other time periods to improve occurrence of the medical condition. (see claim 1 rejection)
As per claim 12, Ryan, Balasubramanian, and McNair teach all the limitations of claim 11 and further teach wherein each trend in monitoring values comprises one of the following: a positive trend indicating an improvement in the medical condition, a negative trend indicating a worsening of the medical condition, and a neutral trend indicating no change in the medical condition (Ryan fig. 4 and associated paragraphs, par. 59 teaches an illustration of condition management where a patient readmission risk is graphed over time, here the graph shows increases and decreases over time, also monitoring risk trending can show improvements which may lead to no change in treatment recommendations, worsening of risk which may lead to a change in treatment recommendations, and no change in risk which may lead to an action or inaction for treatments).
As per claim 13, Ryan, Balasubramanian, and McNair teach all the limitations of claim 11 and further teach determining a plurality of recommended actions suggested by the predictive model, each recommended action being suggested in response to the triggering monitoring value (Ryan fig. 3A and associated paragraphs teaches updating the readmission risk score after treatment and determining recommended treatments based on the updated score).
As per claim 14, Ryan, Balasubramanian, and McNair teach all the limitations of claim 13 and further teach wherein one or more of the actions taken within the plurality of actions taken comprises one of the recommended actions (Ryan par. 54 teaches treating patients based on recommended treatments based on risk scores exceeding certain thresholds).
As per claim 15, Ryan, Balasubramanian, and McNair teach all the limitations of claim 14 and further teach wherein the assessment of the predictive model indicates whether occurrence of the medical condition for the individual improves when the action taken comprises one of the recommended actions (Ryan par. 54-55 teaches multiple readmission risk score calculations after recommended treatments, which may indicate decreasing risk demonstrating that the current care plan is effective).
As per claim 16, Ryan, Balasubramanian, and McNair teach One or more computer-readable storage devices having computer-executable instructions embodied thereon that, when executed, facilitate a method for assessing performance of a predictive model, the method comprising: receiving medical information from a set of electronic medical records associated with a population of individuals having a common medical condition monitored using the predictive model; determining, for each individual within the population, a first monitoring value computed using the predictive model; determining, for each first monitoring value, a recommended action suggested by the predictive model in response to the first monitoring, wherein the recommended action is suggested prior to the individual being discharged from a healthcare facility; determining, for each first monitoring value, an action taken in response to the first monitoring value; determining, for each individual within the population, a second monitoring value computed using the predictive model after performance of the action taken in response to the first monitoring value; based on the first monitoring value and the second monitoring value for each individual, determining a trend in monitoring values, wherein each trend comprises a decrease in risk, an increase in risk, or no change in risk; associating the action taken for each individual with the trend in monitoring values; determining a plurality of time periods, wherein each time period within the plurality of time periods is an amount of time between a time the recommended action is provided and the action being taken; based on the trend in monitoring values for each individual and the amount of time, generating one or more assessments for the predictive model, wherein the one or more assessments indicate at least whether the common medical condition in individuals within the population tends to improve when the action taken is the recommended action suggested by the predictive model and indicating whether one or more time periods within the plurality of time periods is more likely than other time periods to improve occurrence of the common medical condition within the population of individuals; and adjusting the predictive model based on the one or more assessments. (see claim 1 rejection)
As per claim 17, Ryan, Balasubramanian, and McNair teach all the limitations of claim 16 and further teach wherein the action taken in response to the first monitoring value for each individual is one or more of the following: prescribing a drug, ordering a procedure or set of procedures, assigning a medical care coach, or an inaction (Ryan par. 39 teaches readmission risk may be used to modify a patient's care plan including recommending alternate therapies, performing additional studies, and/or extending the patient's length of stay).
As per claim 18, Ryan, Balasubramanian, and McNair teach all the limitations of claim 16 and further teach 
wherein the method further comprises: discovering additional trends for each individual within the population, each trend within the additional trends being based on monitoring values computed using the predictive model; and (Ryan par. 55-59 teaches risk score trending, where positive or negative trends may be found in patient data)(Balasubramanian par. 10 teaches a history of adverse reactions and trends providing the necessary background to predict occurrences of adverse reactions for a given patient and a set of circumstances, par. 50, 55-58 teaches trends and outcomes of procedures are recorded for future use and the system may learn from inconsistencies and trends)
associating each additional trend with an additional action taken in response to at least one of the monitoring values (Ryan par. 24, 107 teaches models using linear regression techniques, where the models assess risk and determine treatment interventions, fig. 2-3B and associated paragraphs teaches receiving clinically relevant data, which may be after treatment and getting updated risk scores, to generate a readmission risk prediction model based on linear regression).

As per claim 19, Ryan, Balasubramanian, and McNair teach all the limitations of claim 18 and further teach determining a typical trajectory for the common medical condition based on at least the additional trends and additional actions taken for each individual (Ryan par. 41 teaches the risk prediction model may be built around any given condition, fig. 2-3B and associated paragraphs teaches using linear regression to determine predictive models based on updated risk scores and new treatment recommendations) (Balasubramanian fig. 1 and associated paragraphs, par. 50, 55-58 teaches trends and outcomes of procedures are recorded for future use and the system may learn from inconsistencies and trends, a risk assessment unit can be modified based on observed outcome of medical procedures and a comparison of the actual outcome, whether an adverse reaction occurred or not, with the predicted outcome, whether an adverse reaction was predicted or not, for each procedure).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Ryan to determine a typical trajectory as taught by Balasubramanian with the motivation to effectively collect useful information about adverse reactions suffered by patients to create systems or methods to predict the occurrences of adverse reactions in patients (par. 10-11).
As per claim 20, Ryan, Balasubramanian, and McNair teach all the limitations of claim 19 and further teach 
receiving a second set of medical information from electronic medical records associated with a target individual having the common medical condition, wherein the second set of medical information includes a second plurality of monitoring values computed for the target individual using the predictive model and a second plurality of actions, each action within the second plurality of actions being taken in response to at least one monitoring value within the second plurality of monitoring values; (Ryan fig. 3A-3B and associated paragraphs, par. 54-55 teaches receiving new medical data after treating patient with a risk score and then updating the risk score, recommending new treatments based on the updated risk score, and treating the patient based on recommended new treatments)
detecting a divergence of at least one trend determined for the target individual and the typical trajectory; and (Ryan fig. 4 and associated paragraphs, par. 55-59 teaches an illustration of condition management where a patient readmission risk is graphed over time, the system may monitor risk score trending for the patient during treatment, here the graph shows trends over time, monitoring risk trending can show improvements, worsening, and no change)
notifying a medical professional of the divergence (Ryan par. 69 teaches notifying clinicians based on risk scores).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan in view of Balasubramanian in view of McNair in further view of further view of Chari et al. US2014/0372138.
As per claim 7, Ryan, Balasubramanian, and McNair teach all the limitations of claim 6 and but do not teach the following limitations met by Chari wherein providing the assessment of the predictive model includes determining a frequency with which an action taken within the plurality of actions taken was the recommended action suggested by the predictive model (Chari fig. 5 and associated paragraphs teaches aggregating check point indicators, generating population check point statistics, par. 49 teaches that check points include treatments such as an antibiotic was discontinued, a regularity of antibiotic administration, appropriate selection of an antibiotic, whether a ventilator was used, whether and which blood products were used, and whether a Foley catheter was timely and appropriately removed, which shows that indicators are measured after each recommended treatment and indicators are aggregated to create statistics for a population of patients).

The primary reference teaches risk assessments for patient readmission risks. The secondary references teaches a system that records trends and outcomes of procedures for future use, learns from inconsistencies and trends, and modifies a risk assessment unit, which can be based on observed outcome of medical procedures and a comparison of the actual outcome. The difference between the references and the claimed subject matter is that the references do not disclose determining frequencies of actions taken. Chari discloses various indicators are measured after each recommended treatment and indicators are aggregated to create statistics for a population of patients. Since each individual element and its function are shown in the prior art, albeit in separate references, the difference between the claimed subject matter and the prior rests not on any individual element or function but in the very combination itself. 
In the combination of the references, it is well within the capabilities of one of ordinary skill in the art to determine frequencies of actions. One of ordinary skill in the art would have recognized that the results of the combination were predictable. Moreover, using patient data indicating all treatment actions taken leading to adverse reactions to create a database of medical history for specific conditions and treatments may later be used to tweak predictive models to improve accuracy.
As per claim 8, Ryan, Balasubramanian, McNair, and Chari teach all the limitations of claim 7 and further teach wherein providing an assessment of the predictive model further includes determining a frequency of positive trends indicating improvement of the common medical condition when the action taken was the recommended action (Chari par. 49 teaches analysis of characteristics which are correlated with a positive individual or combined care result, here the measurements may be a various check points in medical care after administration of each treatment, which indicate how much a particular treatment helped improve patient conditions).

As per claim 9, Ryan, Balasubramanian, McNair, and Chari teach all the limitations of claim 7 and further teach 
wherein the method further includes identifying a medical professional associated with each action taken, (Chari par. 10, 71 teaches monitoring quality of care for patients where each case identifies a type of medical care received by a patient and an entity, which may be a doctor, nurse, technician, or team of professionals, that provided the medical care; doctors, nurses, and departments may be associated with unsatisfactory population statistics)
wherein providing an assessment of the predictive model further includes determining, for each medical professional identified, a frequency with which the action taken by the medical professional is a recommended action and the frequency with which the action taken by the medical professional is an alternative action (Chari par. 9 teaches determining a percentage of patients not receiving recommended medication for performance criterion for medical care).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Ryan, Balasubramanian, and McNair to identify medical professionals associated with recommended and alternative actions as taught by Chari with the motivation to properly track and attribute health care elements as being positive or negative, which would improve health care by identifying problems in a patient care plan and suggesting improved care plans (par. 2-3).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 3/24/2021 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues the withdrawal of the obviousness rejections. Applicant specifically states that the cited references do not teach or suggest wherein the recommended action is generated prior to the individual being discharged from a healthcare facility. The rejection has been updated to include citations to the amended claim limitations. 
Ryan par. 39-40 teaches readmission risk may be used to modify a patient's care plan including recommending alternate therapies, performing additional studies, and/or extending the patient's length of stay, which occurs before the discharge of a patient.
As such the claims remain unpatentable as stated above.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686